Citation Nr: 0732762	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-31 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for depression, as 
secondary to the service-connected disabilities of bilateral 
hearing loss and tinnitus. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 






INTRODUCTION

The veteran had active service from November 1944 until 
August 1946.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a April 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.

The Board notes that in March 2006, the veteran submitted a 
statement in support of his claim.  The statement simply 
restates the arguments and evidence of the record, and is 
therefore not considered to be pertinent evidence under 38 
C.F.R. § 20.1304.  The claim is therefore correctly before 
the Board.  

In addition, the Board notes that in May 2005, the veteran 
submitted a statement in support of his claim amending his 
position to include a claim for post-traumatic stress 
disorder (PTSD).  The RO denied the veteran's PTSD claim in 
an October 2005 rating decision, which the veteran did not 
appeal.  Thus, the claim for PTSD has not been appealed and 
is not before the Board.  

As a final preliminary matter, the Board notes that medical 
evidence of record and statements made by the veteran reflect 
his assertion that he is currently unable to maintain gainful 
employment.  The Board construes this evidence as raising an 
informal claim for a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  As the RO has not yet adjudicated this issue, 
it is not properly before the Board; hence, this matter is 
referred to the RO for appropriate action.


FINDING OF FACT

Depression has not been shown by competent clinical evidence 
to be caused or aggravated by the veteran's service-connected 
disabilities of bilateral hearing loss and tinnitus. 

CONCLUSION OF LAW

Depression is not proximately due to or aggravated by 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.        § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, a January 2005 letter from the AOJ to the 
appellant partially satisfy VA's duty to notify.  The letter 
informed him of what evidence was necessary to establish 
entitlement to the benefit he claimed.  The veteran was 
advised of his and VA's respective duties for obtaining 
evidence.  He was told what VA had done to help his claim and 
what he could do to assist.  In addition, the letter informed 
the veteran of where to send any other information or 
evidence that pertained to his claim.  Notably, the veteran 
was not informed that a disability rating and effective date 
would be assigned in the event the veteran was awarded the 
benefit sought.  See Dingess/Hartman, 19 Vet. App. 473.  
However, as service connection is denied in this case, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.  
Therefore, the absence of notice on these two elements of a 
service connection claim does not prejudice the veteran.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of private and VA post-
service examinations.  Additionally, the veteran's statements 
in support of his appeal are affiliated with the claims 
folder and the veteran was afforded a VA examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
notes that in a February 2005 statement in support of the 
claim, the veteran himself relays that he has "no further 
evidence" to submit or to have VA obtain.  The Board has 
carefully reviewed the veteran's statements and medical 
records, and has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim for 
service connection.   

Legal Criteria and Analysis

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Service connection may be granted, as well, for a disability 
that is proximately due to or the result of a service-
connected condition.  When service connection is established 
for a secondary condition, the secondary condition is 
considered as part of the original condition.  38 C.F.R. § 
3.310(a) (2007).  Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service- connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b) (2007). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions as to 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The veteran contends that service connection for depression 
is warranted secondary to his service connected disabilities 
of bilateral hearing loss disability and tinnitus.  The Board 
notes that the veteran has consistently claimed entitlement 
to service connection on a secondary basis.  Therefore, the 
Board will  not address direct service connection in this 
decision.  The veteran has been service connected for 
bilateral hearing loss and tinnitus at a noncompensable 
rating and a rating of 10 percent, respectively, since 
January 2002.  Again, a disability will be service connected 
if the disability itself or its severity is found to be 
proximately due to or the result of an already service-
connected disease or injury.  38 C.F.R. § 3.310.  In this 
case, in order to establish secondary service connection, the 
veteran must show that: (1) he currently suffers from 
depression; and (2) his depression was caused by or 
aggravated by his bilateral hearing loss disability and/or 
tinnitus.  See Allen v. Brown, 7 Vet. App. at 448. 

In order to warrant service connection, there must first be 
evidence of a current diagnosis of depression.  The pertinent 
evidence in this case includes three different mental 
evaluations, performed by a private psychologist, a VA 
psychiatrist, and a licensed clinical social worker, 
respectively.  The three examiners proffered three different 
diagnoses: (1) Depressive Disorder by the psychologist; (2) 
Adjustment Disorder with Depressed Mood Chronic by the 
psychiatrist; and (3) Depressive Disorder: Dysthymia by the 
licensed clinical social worker.  While the exact diagnoses 
vary, all three examiners found that the veteran had some 
indication of depression.  The Board finds, therefore, that 
the clinical evidence establishes that the veteran suffers 
from depression.  Thus the first element of secondary service 
connection has been met.  

The second element necessary to warrant secondary service 
connection, evidence that his depression was caused by or 
aggravated by his service-connected disabilities of bilateral 
hearing loss and tinnitus, is lacking in this case.  The 
veteran was first diagnosed with depression roughly 58 years 
after service.  The VA psychiatrist who examined the veteran 
in 2005 found distinctly that "the veteran does not exhibit 
depression secondary to hearing loss and tinnitus" and that 
his depression was in fact secondary to a plethora of other 
non service-connected illnesses.  Thus, it was opined that 
the veteran's depression was not caused by his service-
connected disabilities.  In addition, the psychiatrist found 
that "[depression secondary to hearing loss and tinnitus] is 
not even a point of issue for this veteran," indicating that 
the veteran's depression is not at all connected to his 
hearing loss and tinnitus, and thus refuting the premise that 
the veteran's depression was aggravated by his service-
connected disabilities.  

There exists no competent clinical opinion of record relating 
the veteran's current depression to his service-connected 
disabilities of bilateral hearing loss and tinnitus.  The 
only evidence supporting such a claim is the veteran's own 
contentions.  The veteran maintains that his depression is 
the result of these two disabilities.  However, the probative 
medical evidence reflects that the veteran's depression is 
secondary to his numerous non service-connected ailments.  
While the veteran contends his depression is secondary to his 
bilateral hearing loss and tinnitus, he is a lay person with 
no medical training, and as such is not competent to express 
a medical opinion as to causation.  Only medical 
professionals are competent to express opinions as to medical 
causation, and thus the veteran's opinion lacks probative 
value.  Espiritu, 2 Vet. App. at 494.  There is no competent, 
probative evidence of record finding that the veteran's 
depression is secondary to his service-connected disabilities 
of bilateral hearing loss and/or tinnitus. Thus, the final 
requirement of secondary service connection is unmet.  
Therefore, the Board finds that service connection for 
depression, as secondary to the service-connected 
disabilities of bilateral hearing loss and tinnitus, is not 
warranted. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt is 
given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002).  After careful consideration, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  




ORDER

Entitlement to service connection for depression, as 
secondary to the service-connected disabilities of bilateral 
hearing loss and tinnitus, is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


